Citation Nr: 1745927	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  12-17 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The Veteran had active military service from January 1944 to May 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board remanded the appeal in April 2013 to schedule a hearing before the Board as requested by the Veteran in his VA 9.  The Veteran was informed in an August 2013 letter that he was allowed to schedule a hearing, but the failed to respond in the allotted time for him to respond.  Another hearing was scheduled in April 2017, but evidently the Veteran failed to report.  Therefore, the claim will be decided on the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDINGS OF FACT

The evidence is in equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss and tinnitus are related to an incident of service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a).

In regard to element (1), current disability, post-service VA examinations indicate diagnoses of bilateral hearing loss and tinnitus. 

In regard to element (2), in-service incurrence, the Veteran contends he has current hearing loss due to excessive noise exposure beginning in gunnery school.  He reports that he was then transferred to flight training wherein he was stationed in the turret ball with a machine gun positioned next to his right ear.  (See Veteran's statements received in May 2011 and examination report dated in June 2011).  He is capable of describing and reporting his noise exposure in service.  It is also noted that VA has conceded combat exposure; thus, noise exposure is deemed consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a)(b).

In regard to element (3), causal relationship, the record contains a June 2011 VA medical opinion which is against the claim.  The examiner indicated that the length of inservice noise exposure was insignificant.  Further on entrance and at separation from service his eardrums and hearing sensitivity were normal according to whispered voice test.  He further noted that research has shown that hazardous noise exposure is temporary and does not have delayed onset.  As far as tinnitus, he noted that brief spontaneous tinnitus is a universal response caused by intense noise exposure and is temporary.  He further noted that the Veteran's age and post service occupation were also contributing factors to hearing loss and tinnitus.  

To the extent that the examiner is basing his opinion on the Veteran's normal hearing during service, his opinion is of limited probative value as the absence of a hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  To the extent that the VA examiner based the opinion on literature that does not support delayed onset of noise-induced hearing loss, the evidence is at the very least in equipoise, as the Veteran through his statements and implied assertions contends that symptoms associated with his hearing loss began during his service where he had extensive acoustic trauma.  Moreover, the examiner acknowledged and the Board recognizes the imprecision of whisper tests during service.  Lastly, although the VA examiner indicated that the Veteran may have had post-service occupational exposure to acoustic trauma, based on the evidence of record it is not possible to distinguish the effects of the nonservice-connected disorder from those of the service-connected disorder.  Thus, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

In light of the less than persuasive VA audiological examination report, and finding the Veteran competent and credible, the Board concludes that the evidence for and against the claim is in relative equipoise.  Accordingly, doubt is resolved in the Veteran's favor and the Board finds that the Veteran has bilateral hearing loss and tinnitus that is due to his period of service.  Service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


